Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page1of26 PagelD 39

“OINAL
Wer woad es

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA
V.

JOSE ALBINO VALDOVINOS JIMENEZ (01)
a.k.a. “La Roca”
a.k.a. “Coli”
a.k.a. “Colima”
IVAN NOE VALERIO (02)
TEODORO VALERIO PEREZ (03)
YOLANDA MERCADO VALERIO (04)
IRIS YANELI VALERIO (05)
LAURENTINO DELACRUZ (06)
a.k.a. “Tino”
CARLOS LNU (07)
a.k.a. “Gordo”
JESUS MANUEL JUAREZ AGUILAR (08)
a.k.a. “Chucho”
CUAUHTEMOC GONZALEZ DEL RIO (09)
JONATHAN RENE JACOBO MATA (10)
OSCAR MARIO FLORES DAZA (11)
a.k.a. “Pepe”
ANTONIO PENA, JR. (12)
EDUARDO GALDEAN GRESS (13)
LORENZO PIEDRA CHAVEZ (14)
BLANCA FLOR HERNANDEZ (15)
ANIANO CHAVEZ AVILA (16)
RAUL CEJA BARAJAS (17)
ALEJANDRO GARCIA LOPEZ (18)
JOEL GUILLERMO TORRES (19)
ROBERTO MACIAS (20)
ALEXANDER ALVAREZ (21)
EDGAR EDUARDO VINCENTE MIRANDA (22)
MANUEL GARCIA GOMEZ (23)
JORGE HUMBERTO LARIOS VELAZCO (24)
ARTHUR ERNEST RUBALCABA (25)
JOSE ALFREDO PENALOZA PERDOMO (26)
CARLOS MICHAEL HERNANDEZ (27)
HOBEDT MORENO (28)

Superseding Indictment—Page 1

 

NO. 3:20-CR-217-S

(Supersedes Indictment
returned on May 13, 2020)

FILED UNDER SEAL

 

(-

 
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 2of26 PagelD 40

SUPERSEDING INDICTMENT

The Grand Jury charges:
Introduction

1. Between in or about September 2015 and continuing through in or about
August 2020, the exact dates being unknown to the Grand Jury, the defendants, Jose
Albino Valdovinos Jimenez, a.k.a. “La Roca,” a.k.a. “Coli,” a.k.a. “Colima,” Ivan
Noe Valerio, Teodoro Valerio Perez, Yolanda Mercado Valerio, Iris Yaneli Valerio,
Laurentino DelaCruz, a.k.a. “Tino,” Carlo LNU, a.k.a. “Gordo,” Jesus Manuel
Juarez Aguilar, a.k.a. “Chucho,” Cuauhtemoc Gonzalez Del Rio, Jonathan Rene
Jacobo Mata, Oscar Mario Flores Daza, a.k.a. “Pepe,” Antonio Pena, Jr., Eduardo
Galdean Gress, Lorenzo Piedra Chavez, Blanca Flor Hernandez, Aniano Chavez
Avila, Raul Ceja Barajas, Alejandro Garcia Lopez, Joel Guillermo Torres, Roberto
Macias, Alexander Alvarez, Edgar Eduardo Vicente Miranda, Manuel Garcia
Gomez, Jorge Humberto Larios Velazco, Arthur Ernest Rubalcaba, Jose Alfredo
Penalozo Perdomo, Carlos Michael Hernandez, and Hobedt Moreno, engaged in a
scheme to launder over $10 million in United States currency for the New Generation
Cartel of Jalisco, (otherwise known as the “Cartel Jalisco Nueva Generacion,” hereinafter
“CJNG”). The vast majority of these laundered funds were drug proceeds related to the
sale of methamphetamine and heroin.

2, On behalf of and for CJNG, and between in or about March 2020 and in or
about May 2020, the defendants, Eduardo Galdean Gress, Lorenzo Piedra Chavez,

Blanca Flor Hernandez, Aniano Chavez Avila, Raul Ceja Barajas, Alejandro

Superseding Indictment—Page 2

 
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 3of26 PagelD 41

Garcia Lopez, Joel Guillermo Torres, Roberto Macias, Alexander Alvarez, Edgar
Eduardo Vicente Miranda, Manuel Garcia Gomez, Jorge Humberto Larios Velazco,
Arthur Ernest Rubalcaba, Carlos Michael Hernandez, and Hobedt Moreno,
trafficked hundreds of kilograms of methamphetamine and/or dozens of kilograms of
heroin in the streets of the Dallas/Fort Worth, Texas area.

a CJNG was and is one of the most powerful Mexican drug cartels. Founded
in 2011, CJNG has grown rapidly in size and strength since its inception. CJNG is a
dominant force in the trade of illegal narcotics in the Mexican States of Jalisco, Colima,
Veracruz, and elsewhere, as a result of the organization’s disciplined command and
control, sophisticated money laundering techniques, efficient drug transportation routes,
and extreme violence. The cartel has also expanded globally, with significant presence
and illicit business not only throughout the United States and Mexico, but also in Europe,
Asia, and Australia.

4. Dallas is one of several hubs utilized by CJNG for the trafficking of illegal
drugs. As shown in this case, these controlled substances were trafficked across the
United States border from Mexico and distributed to other parts of the United States
through Dallas. As the drugs were sold, the proceeds from these sales were transferred
back to CJNG leaders.

5. Drug proceeds were laundered and funneled through a retail establishment
in the Pleasant Grove area of Dallas, known as Yoli’s Western Wear (hereinafter
“Yoli’s”), which was located at 1923 S. Buckner Boulevard, Dallas, Texas.

6. The proceeds were wired through over 11,000 separate transactions and

Superseding Indictment—Page 3

 
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 4of26 PagelD 42

primarily through an international money remitter, known here as “Company S.”
Company S is a privately held global provider of remitter services, and its primary
business activity is the transmission of funds from the United States to Mexico and Latin
America. Company S operates through a network of thousands of authorized delegates,
such as Yoli’s, and allows customers to transfer funds directly to another person, without
the use of bank accounts or credit cards.

% In an effort to protect themselves and to limit losses as a result of law
enforcement action, CJNG leaders implemented a compartmentalized infrastructure in
both their drug trafficking and money laundering operations, limiting the responsibilities
and roles of individuals who worked for CJNG within the United States. This included
the use of “couriers,” recrystallization laboratories, “‘stash houses,” money remitters, and
the consistent and timely replacement of individuals who were arrested by law
enforcement.

8. During the course of this investigation, agents seized approximately 700
kilograms of methamphetamine, approximately 80 kilograms of heroin, and
approximately $500,000 in drug proceeds from individuals working at the direction of

Jose Albino Valdovinos Jimenez, a.k.a. “La Roca,” a.k.a. “Coli,” a.k.a. “Colima.”

Superseding Indictment—Page 4

 
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page5of26 PagelD 43

Count One
Conspiracy to Launder Money
(Violation of 18 U.S.C. § 1956(h))

9. The allegations contained in paragraphs 1-8 of this Superseding Indictment
are realleged and incorporated herein.

10. Between in or about September 2015 and continuing through in or about
August 2020, the exact dates being unknown to the Grand Jury, in the Dallas Division of
the Northern District of Texas and elsewhere, Jose Albino Valdovinos Jimenez, a.k.a.
“La Roca,” a.k.a. “Coli,” a.k.a. “Colima,” [van Noe Valerio, Teodoro Valerio Perez,
Yolanda Mercado Valerio, Iris Yaneli Valerio, Laurentino DelaCruz, a.k.a. “Tino,”
Carlo LNU, a.k.a. “Gordo,” Jesus Manuel Juarez Aguilar, a.k.a. “Chucho,”
Cuauhtemoc Gonzalez Del Rio, Jonathan Rene Jacobo Mata, Oscar Mario Flores
Daza, a.k.a. “Pepe,” Antonio Pena, Jr., Eduardo Galdean Gress, Lorenzo Piedra
Chavez, Blanca Flor Hernandez, Aniano Chavez Avila, Raul Ceja Barajas,
Alejandro Garcia Lopez, Joel Guillermo Torres, Roberto Macias, Alexander
Alvarez, Edgar Eduardo Vicente Miranda, Manuel Garcia Gomez, Jorge Humberto
Larios Velazco, Arthur Ernest Rubalcaba, Carlos Michael Hernandez, and Hobedt
Moreno, the defendants, did knowingly combine, conspire, and agree with each other
and with other persons known and unknown to the Grand Jury to commit offenses against
the United States, in violation of 18 U.S.C. § 1956, to wit:

a. to knowingly conduct and attempt to conduct a financial transaction
affecting interstate and foreign commerce, which involved the proceeds of a specified

unlawful activity, namely, the felonious buying, selling and otherwise dealing in a

Superseding Indictment—Page 5
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 6of26 PagelD 44

controlled substance, knowing that the property involved in the financial transaction
represented the proceeds of some form of unlawful activity, with the intent to promote
the carrying on of the specified unlawful activity, in violation of 18 U.S.C.

§ 1956(a)(1 (A);

b. to knowingly conduct and attempt to conduct a financial transaction
affecting interstate and foreign commerce, which involved the proceeds of a specified
unlawful activity, namely, the felonious buying, selling and otherwise dealing in a
controlled substance, knowing that the property involved in the financial transaction
represented the proceeds of some form of unlawful activity, and that the transaction was
designed in whole or part to conceal and disguise the nature, the location, the source, the
ownership, and the control of the proceeds of the specified unlawful activity, in violation
of 18 U.S.C. § 1956(a)(1)(B)(@);

c, to knowingly transport, transmit, and transfer, and attempt to
transport, transmit, and transfer, a monetary instrument and funds from a place in the
United States to and through a place outside the United States, with the intent to promote
the carrying on of a specified unlawful activity, namely, the felonious buying, selling and
otherwise dealing in a controlled substance, in violation of 18 U.S.C. § 1956(a)(2)(A);
and

d. to knowingly transport, transmit, and transfer, and attempt to
transport, transmit, and transfer, a monetary instrument and funds from a place in the
United States to and through a place outside the United States, knowing that the property
involved in the financial transaction represented the proceeds of some form of unlawful

Superseding Indictment—Page 6

 
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 7of26 PagelD 45

activity, namely, the felonious buying, selling and otherwise dealing in a controlled
substance, and knowing that such transportation, transmission, and transfer was designed
in whole or part to conceal and disguise the nature, the location, the source, the
ownership, and the control of the proceeds of the specified unlawful activity, in violation
of 18 U.S.C. § 1956(a)(2)(B)(i).

Manner and Means

The manner and means used to accomplish the objectives of the conspiracy
included, among others, the following:

11. Jose Albino Valdovinos Jimenez, a.k.a. “La Roca,” a.k.a. “Coli,” a.k.a.
“Colima,” is Plaza Boss within CJNG. A Plaza Boss is a high-ranking official within the
cartel, only behind the cartel leader and regional commanders. Valdovinos Jimenez runs
a sophisticated drug trafficking and money laundering operation between Mexico and the
United States on behalf of CING. CJNG often uses violence in an effort to implement its
goals.

12. CJNG smuggles large amounts of methamphetamine across the
Mexico/United States border, often through creative means, including lining the wheel
wells of vehicles with multi-kilogram amounts of methamphetamine. The
methamphetamine is also often transported in liquid form. These amounts of
methamphetamine are transported by compartmentalized groups of couriers for CJNG.
Over the course of this investigation, agents have seized more than 140 kilograms of
methamphetamine from these couriers. For example, defendant Joel Guillermo Torres
served as a courier and was stopped on May 27, 2020, while transporting approximately

Superseding Indictment—Page 7

 
i

Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 8of26 PagelD 46

81 kilograms of methamphetamine from Mexico to the Dallas/Fort Worth area.

13. | Once inside the United States, the methamphetamine is transported to
recrystallization laboratories, which are often nothing more than rented houses within the
Dallas/Fort Worth area. In these laboratories, the methamphetamine is converted and
broken down into smaller quantities so that it can be resold to high and mid-level dealers
for further distribution. These laboratories were often protected by large arsenals of
firearms. Over the course of this investigation, agents have seized more than 300
kilograms of methamphetamine from these laboratories. For example, defendants Raul
Ceja Barajas and Alejandro Garcia Lopez operated a laboratory at 7924 Komalty
Drive, Dallas, Texas, where they manufactured and distributed hundreds of kilograms of
methamphetamine and where agents recovered over $10,000 in United States currency.
Similarly, defendants Manuel Garcia Gomez and Jorge Humberto Larios Velazco
operated a laboratory at 106 Margaret Lane, Ferris, Texas, where they manufactured and
distributed hundreds of kilograms of methamphetamine.

14. | Once broken down into smaller amounts, methamphetamine was sold to
high and mid-level drug dealers for additional resale. These drug dealers often use stash
houses to store the methamphetamine they have purchased and/or their drug proceeds or
drug-purchasing money. Over the course of this investigation, agents have seized more
than 20 kilograms of methamphetamine from stash houses. For example, defendants
Roberto Macias and Alexander Alvarez utilized residences at 429 West Suffolk
Avenue, Dallas, Texas, and 5236 Darlene Street, Dallas, Texas, to store and distribute
large amounts of methamphetamine. Defendant Aniano Chavez Avila utilized a

Superseding Indictment—Page 8

 
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page9of26 PagelD 47

residence at 3525 South Polk Street, Apartment 136-2, Dallas, Texas, to store and
distribute large amounts of methamphetamine. Chavez Avila protected this stash house
with multiple firearms, which were seized by agents on April 21, 2020. Defendant
Arthur Ernest Rubalcaba utilized a residence at 11301 Brownfield Drive, Burleson,
Texas, to store and distribute large amounts of methamphetamine. Rubalcaba protected
this stash house with multiple firearms, which were seized by agents on April 29, 2020.
Defendant Eduardo Galdean Gress utilized a residence at 4103 Rockford Drive, Dallas,
Texas, to store and distribute large amounts of heroin.

15. Defendants Laurentino DelaCruz, a.k.a. “Tino,” Edgar Eduardo
Vicente Miranda, Carlos Michael Hernandez, and Hobedt Moreno were high to mid-
level dealers of methamphetamine. Defendant Lorenzo Piedra Chavez was a mid-level
dealer of heroin.

16. Following the sale of the methamphetamine to high and mid-level drug
dealers, CING required that the drug proceeds received from these dealers be laundered
through numerous small, repetitive transactions through Company S.

17. | Drug proceeds were transported to Yoli’s. Defendants Laurentino
DelaCruz, a.k.a. “Tino,” Carlos LNU, a.k.a. “Gordo,” Jesus Manuel Juarez Aguilar,
a.k.a. “Chucho,” Cuauhtemoc Gonzalez Del Rio, Jonathan Rene Jacobo Mata,
Oscar Mario Flores Daza, a.k.a. “Pepe,” Antonio Pena, Jr., Edgar Eduardo Vicente
Miranda, Raul Ceja Barajas, Alejandro Garcia Lopez, and Arthur Ernest
Rubalcaba, transported large sums of drug proceeds from drug dealers to other
conspirators and often to Yoli’s.

Superseding Indictment—Page 9

 
 

Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 10o0f26 PagelD 48

18. | Once the drug proceeds arrived at Yoli’s, they were counted and separated
into thousands of transactions, all under $1,000 in an effort to avoid any required
identification for purposes of collection.

19. Defendant Ivan Noe Valerio was the day-to-day manager of Yoli’s and
was the primary money launderer for CJNG in Dallas. He was paid approximately $20
for every wire transaction he performed for CJNG.

20. | Conspirators in Mexico directed conspirators at Yoli’s regarding where to
wire the funds through Company S. Defendants Carlos LNU, a.k.a. “Gordo,”
Cuauhtemoc Gonzalez Del Rio, and Jesus Manuel Juarez Aguilar, a.k.a. “Chucho,”
assisted with the wire transactions or performed wire transactions at Yoli’s on their own.

21. | Conspirators at Yoli’s transported and deposited large sums of drug
proceeds at financial institutions in order to cover the pre-arranged wire transfers.

22. Defendant Ivan Noe Valerio was aided and assisted by his family members
and codefendants Yolanda Mercado Valerio (his mother), Teodoro Valerio Perez (his
father), and Iris Yaneli Valerio (his sister). Defendants Yolanda Mercado Valerio and
Teodoro Valerio Perez deposited drug proceeds at financial institutions, helped run
Yoli’s on a day-to-day basis, and helped manage the money laundering operation. For
example, defendant Teodoro Valerio Perez discussed using false names and addresses
for the wire transfers through Company S. Defendant Yolanda Mercado Valerio
advised defendant Ivan Noe Valerio how to structure bank deposits to avoid suspicion
and how to perform counter-surveillance when picking up drug proceeds. Defendant Iris

Yaneli Valerio assisted defendant Ivan Noe Valerio in picking up drug proceeds from

Superseding Indictment—Page 10

 
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page11of26 PagelD 49

other conspirators.

23. | Conspirators in Mexico would then collect the wired funds from a branch
of Company S using aliases. Company S does not require identification to collect funds
that are less than $1,000 in any one transaction.

In violation of 18 U.S.C. § 1956(h).

Superseding Indictment—Page 11
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 12 of26 PagelD 50

Counts Two through Eight
Laundering Monetary Instruments — Proceeds of Unlawful Activity — Concealment
(Violation of 18 U.S.C. § 1956(a)(1)(B)())

 

24. The allegations contained in paragraphs 1-23 of this Superseding
Indictment are realleged and incorporated herein.

25. | Onor about the dates set forth below, in the Dallas Division of Northern
District of Texas, and elsewhere, the defendants set forth below, knowingly conducted
and attempted to conduct the financial transactions listed below, namely, the delivery of
United States currency to third parties, in or affecting interstate and foreign commerce,
each such financial transaction constituting a separate count, which financial transactions
involved the proceeds of a specified unlawful activity, namely, the felonious buying,
selling, and otherwise dealing in a controlled substance, knowing that the transaction was
designed in whole and in part to conceal and disguise the nature, the location, the sources,
the ownership, and the control of the proceeds of the specified unlawful activity, and that
while conducting such financial transactions, the defendants knew that the property

involved in the financial transactions represented the proceeds of some form of unlawful

 

 

 

 

 

 

 

 

 

 

activity:
Count Defendant —_ —— Financial Transaction
Transaction
2 Raul Ceja Barajas March 21,2020 _ {delivery of, at least, approximately $15,840
3 Cuauhtemoc Gonzalez Del Rio March 21,2020 [delivery of approximately $20,000
4 Arthur Ernest Rubalcaba April 10, 2020 delivery of approximately $20,000
5 Edgar Eduardo Vicente Miranda April 14, 2020 delivery of approximately $50,000
Antonio Pena, Jr. and . .
6 Tacaitiia Sian Tonite thai May 9, 2020 delivery of, at least, approximately $5,720
7 Raul Ceja Barajas May 17, 2020 delivery of approximately $40,000
Raul Ceja Barajas and : .
, 202 l f, at least, tely $12,3
8 Alejandro Garcia Lopez May 26, 2020 delivery o east, approximately $12,305

 

 

 

 

In violation of 18 U.S.C. § 1956(a)(1)(B)(i).

Superseding Indictment—Page 12

 
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page13o0f26 PagelD 51

Counts Nine through Twenty-Five
Laundering Monetary Instruments — Proceeds of Unlawful Activity
(Violation of 18 U.S.C. §§ 1956(a)(1)(A)(i) and (B)(4))

 

26. The allegations contained in paragraphs 1-25 of this Superseding
Indictment are realleged and incorporated herein.

27. | Onor about the dates set forth below, in the Dallas Division of Northern
District of Texas, and elsewhere, the defendants set forth below, knowingly conducted
and attempted to conduct the financial transactions listed below, namely, the wire transfer
of money to accounts controlled by Company S or the deposit of money into a financial
institution, in or affecting interstate and foreign commerce, each such financial
transaction constituting a separate count, which financial transactions involved the
proceeds of a specified unlawful activity, namely, the felonious buying, selling, and
otherwise dealing in a controlled substance, (i) with the intent to promote the carrying on
of said specified unlawful activity, and (ii) knowing that the transaction was designed in
whole and in part to conceal and disguise the nature, the location, the sources, the
ownership, and the control of the proceeds of the specified unlawful activity, and that
while conducting such financial transactions, the defendant knew that the property
involved in the financial transactions represented the proceeds of some form of unlawful

activity:

Superseding Indictment—Page 13

 
 

 

Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page14o0f26 PagelD 52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Defendant nytt oti reanetal Financial Transaction
Transaction
Ivan Noe Valerio and wire transfer of approximately $930 from
March 21, 202 :
: Cuauhtemoc Gonzalez Del Rio are » 2020 Yoli's through Company S
Ivan Noe Valerio and wire transfer of approximately $950 from
i Cuauhtemoc Gonzalez Del Rio plarch 2 e029 Yoli's through Company S
. . wire transfer of approximately $930 from
11 Ivan Noe Valerio April 11, 2020 Voll's ttoust: Campers
. bank deposit of approximately $13,278 at
12  |Teodoro Valerio Perez May 21, 2020 Wells Fargo, Dallas, Texas
. wire transfer of approximately $930 from
2 2 .
13. |Ivan Noe Valerio May 26, 2020 Yoll's iMtough Company.§
14 | Yolanda Mercado Valerio June 1, 2020 ae eee eee a
Wells Fargo, Dallas, Texas
15 |Teodoro Valerio Perez June 3, 2020 bank aeposiicr appeOnimmely BLES SO
Wells Fargo, Dallas, Texas
16 |Teodoro Valerio Perez June 8, 2020 paticcepsel ob appeo xin sels S20 Ne i
Wells Fargo, Dallas, Texas
17 |Ivan Noe Valerio June 15, 2020 bank deposit of approximately $13,986 at
Wells Fargo, Dallas, Texas
Ivan Noe Valerio and
: fer of .
18 |Jesus Manuel Juarez Aguilar, aka June 16, 2020 iin ayo tio
"Chucho" pany
19 | Yolanda Mercado Valerio June 19, 2020 bank tepostie happsoximatedy 12,927
Wells Fargo, Dallas, Texas
Ivan Noe Valerio and . ‘
20 |Jesus Manuel Juarez Aguilar, aka June 25, 2020 ae aenvertn
"Chucho" pany
Ivan Noe Valerio and . .
21 |Jesus Manuel Juarez Aguilar, aka June 25, 2020 ValiouhGustys! wee train
"Chucho" amd
Ivan Noe Valerio and wire transfer of approximately $895 from
a Carlos LNU, aka "Gordo" fuly'18, 2020 Yoli's through Company S
Ivan Noe Valerio and wire transfer of approximately $880 from
ly 18,2 .
°3 Carlos LNU, aka "Gordo" Tuly 18, 2020 Yoli's through Company S
Ivan Noe Valerio and . :
24 |Jesus Manuel Juarez Aguilar, aka July 18, 2020 antici ames 3510 irom
"Chucho" pany
25 | Yolanda Mercado Valerio Yhiy2g, 2030 © (DE pastor seproninimely Sore
Wells Fargo, Dallas, Texas

 

In violation of 18 U.S.C. §§ 1956(a)(1)(A)(i) and (B)(i).

Superseding Indictment—Page 14

 
 

Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page15o0f26 PagelD 53

Count Twenty-Six
Conspiracy to Possess with Intent to Distribute a Controlled Substance

(Violation of 21 U.S.C. § 846)

On or about July 6, 2020, in the Dallas Division of the Northern District of Texas
and elsewhere, the defendants, Eduardo Galdean Gress, Lorenzo Piedra Chavez, and
Blanca Flor Hernandez, did knowingly and intentionally combine, conspire,
confederate and agree with each other and with other persons known and unknown to the
Grand Jury, to possess with intent to distribute one kilogram or more of a mixture and
substance containing a detectable amount of heroin, a Schedule I controlled substance, in
violation of 21 U.S.C. § 841(a)(I).

In violation of 21 U.S.C. § 846, the penalty for which is found at 21 U.S.C.

§ 841(b)C1)(A).

Superseding Indictment—Page 15

 
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 16 of 26 PagelD 54

Count Twenty-Seven
Possession with Intent to Distribute a Controlled Substance

(Violation of 21 U.S.C. § 841(a)(1))

On or about July 6, 2020, in the Dallas Division of the Northern District of Texas
and elsewhere, the defendants, Eduardo Galdean Gress, Lorenzo Piedra Chavez, and
Blanca Flor Hernandez, did knowingly and intentionally possess with intent to
distribute a mixture and substance containing a detectable amount of heroin, a Schedule I

controlled substance.

In violation of 21 U.S.C. § 841(a)(1), the penalty for which is found at 21 U.S.C.

§ 841(b)(1)(C).

Superseding Indictment—Page 16

 
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page17of26 PagelD 55

Count Twenty-Eight
Conspiracy to Possess with Intent to Distribute a Controlled Substance

(Violation of 21 U.S.C. § 846)

Between in or about September 2015 and continuing through in or about August
2020, the exact dates being unknown to the Grand Jury, in the Dallas Division of the
Northern District of Texas and elsewhere, the defendants, Jose Albino Valdovinos
Jimenez, a.k.a. “La Roca,” a.k.a. “Coli,” a.k.a. “Colima,” Ivan Noe Valerio,
Teodoro Valerio Perez, Yolanda Mercado Valerio, Iris Yaneli Valerio, Laurentino
DelaCruz, a.k.a. “Tino,” Carlo LNU, a.k.a. “Gordo,” Jesus Manuel Juarez Aguilar,
a.k.a. “Chucho,” Cuauhtemoc Gonzalez Del Rio, Jonathan Rene Jacobo Mata,
Oscar Mario Flores Daza, a.k.a. “Pepe,” Antonio Pena, Jr., Edgar Eduardo Vicente-
Miranda, Aniano Chavez Avila, Raul Ceja Barajas, Alejandro Garcia Lopez, Joel
Guillermo Torres, Roberto Macias, Alexander Alvarez, Manuel Garcia Gomez,
Jorge Humberto Larios Velazco, Arthur Ernest Rubalcaba, Carlos Michael
Hernandez, and Hobedt Moreno, did knowingly and intentionally combine, conspire,
confederate and agree with each other and with other persons known and unknown to the
Grand Jury, to possess with intent to distribute 500 grams or more of a mixture and
substance containing a detectable amount of methamphetamine, a Schedule II controlled
substance, in violation of 21 U.S.C. § 841(a)(1).

In violation of 21 U.S.C. § 846, the penalty for which is found at 21 U.S.C.

§ 841(b)(1)(A).

Superseding Indictment—Page 17

 
. Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page18o0f26 PagelD 56

Counts Twenty-Nine through Thirty-Seven

 

Possession with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 841(a)(1))

On or about the dates listed below, in the Dallas Division of the Northern District

of Texas and elsewhere, the defendants listed below, did knowingly and intentionally

possess with intent to distribute a mixture and substance containing a detectable amount

of methamphetamine, a Schedule II controlled substance.

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Date Defendant
29 April 21, 2020 Aniano Chavez Avila
30 May 26, 2020 Raul Ceja Barajas and Alejandro Garcia Lopez
31 May 27, 2020 Joel Guillermo Torres
32 May 15, 2020 Roberto Macias and Alexander Alvarez
33 April 10, 2020 Edgar Eduardo Vincente Miranda
34 May 19, 2020 Manuel Garcia Gomezand Jorge Humberto Larios Velazco
35 April 29, 2020 Arthur Ernest Rubalcaba
36 May 2, 2020 Carlos Michael Hernandez
37 March 23, 2020 Hobedt Moreno

 

In violation of 21 U.S.C. § 841(a)(1), the penalty for which is found at 21 U.S.C.

§ 841(b)(1)(C).

Superseding Indictment—Page 18

 

 

 
. Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page19o0f26 PagelD 57

Count Thirty-Eight
Possession of a Firearm by an Illegal Alien

(Violation of 18 U.S.C. §§ 922(g)(5) and 924(a)(2))
On or about April 23, 2020, in the Dallas Division of the Northern District of
Texas, the defendant, Jose Alfredo Penaloza Perdomo, knowing that he was an alien
illegally and unlawfully in the United States, did knowingly possess, in and affecting

interstate and foreign commerce, a firearm, to wit: (1) a Glock, model 19, 9 millimeter

bearing serial number DZX571US.

In violation of 18 U.S.C. §§ 922(g)(5) and 924(a)(2).

pistol, bearing serial number BHDBO045; and (2) a Glock, model 23, .40 caliber pistol,
Superseding Indictment—Page 19

 
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 200f 26 PagelD 58

Forfeiture Notice
[18 U.S.C. § 982(a)(1); 21 U.S.C. § 853(a); 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)|

Pursuant to 18 U.S.C. § 982(a)(1), upon conviction for any offense in violation of
18 U.S.C. § 1956 (Counts One through Twenty-Five), the defendants, Jose Albino
Valdovinos Jimenez, a.k.a. “La Roca,” a.k.a. “Coli,” a.k.a. “Colima,” Ivan Noe
Valerio, Teodoro Valerio Perez, Yolanda Mercado Valerio, Iris Yaneli Valerio,
Laurentino DelaCruz, a.k.a. “Tino,” Carlo LNU, a.k.a. “Gordo,” Jesus Manuel
Juarez Aguilar, a.k.a. “Chucho,” Cuauhtemoc Gonzalez Del Rio, Jonathan Rene
Jacobo Mata, Oscar Mario Flores Daza, a.k.a. “Pepe,” Antonio Pena, Jr., Eduardo
Galdean Gress, Lorenzo Piedra Chavez, Blanca Flor Hernandez, Aniano Chavez
Avila, Raul Ceja Barajas, Alejandro Garcia Lopez, Joel Guillermo Torres, Roberto
Macias, Alexander Alvarez, Edgar Eduardo Vicente Miranda, Manuel Garcia
Gomez, Jorge Humberto Larios Velazco, Arthur Ernest Rubalcaba, Carlos Michael
Hernandez, and Hobedt Moreno, shall forfeit to the United States of America any
property, real or personal, involved in the respective offense, and any property traceable
to such property.

Pursuant to 21 U.S.C. § 853(a), upon conviction for any offense in violation of 21
U.S.C. § 841 or 846 (Counts Twenty-Six through Thirty-Seven), the defendant(s),
Eduardo Galdean Gress, Lorenzo Piedra Chavez, Blanca Flor Hernandez, Jose
Albino Valdovinos Jimenez, a.k.a. “La Roca,” a.k.a. “Coli,” a.k.a. “Colima,” Ivan
Noe Valerio, Teodoro Valerio Perez, Yolanda Mercado Valerio, Iris Yaneli Valerio,

Laurentino DelaCruz, a.k.a. “Tino,” Carlo LNU, a.k.a. “Gordo,” Jesus Manuel

Superseding Indictment—Page 20

 
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 21o0f26 PagelD 59

Juarez Aguilar, a.k.a. “Chucho,” Cuauhtemoc Gonzalez Del Rio, Jonathan Rene
Jacobo Mata, Oscar Mario Flores Daza, a.k.a. “Pepe,” Antonio Pena, Jr., Edgar
Eduardo Vicente-Miranda, Aniano Chavez Avila, Raul Ceja Barajas, Alejandro
Garcia Lopez, Joel Guillermo Torres, Roberto Macias, Alexander Alvarez, Manuel
Garcia Gomez, Jorge Humberto Larios Velazco, Arthur Ernest Rubalcaba, Carlos
Michael Hernandez, and Hobedt Moreno shall forfeit to the United States of America
any property constituting, or derived from, any proceeds obtained, directly or indirectly,
as the result of the respective offense, as well as any property used, or intended to be
used, in any manner or part, to commit, or to facilitate the commission of the respective
offense.

Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), upon conviction for
any offense violating 18 U.S.C. § 922 (Count Thirty-Eight), the defendant, Jose Alfredo
Penaloza Perdomo, shall forfeit to the United States of America any firearm or
ammunition involved in or used in the commission of the offense.

The property to be forfeited includes, but is not limited to the following:

e an Amadio Rossi, .45 caliber pistol, bearing serial number AM031493, and any

magazine(s) and ammunition seized with the firearm (as to Aniano Chavez
Avila).
e a Springfield, (no model), .45 caliber pistol, bearing serial number NM421537,

and any magazine(s) and ammunition seized with the firearm (as to Aniano
Chavez Avila).

e a Ruger, (no model), 9 millimeter pistol, bearing serial number 335-05576, and

any magazine(s) and ammunition seized with the firearm (as to Aniano
Chavez Avila).

Superseding Indictment—Page 21
CS ———e— tt

Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 22 of 26 PagelD 60

e a Walther, (no model), 9 millimeter pistol, bearing serial number FAM7286,
and any magazine(s) and ammunition seized with the firearm (as to Aniano
Chavez Avila).

e aSmith & Wesson, .38 caliber rifle, bearing serial number CZZ6761, and any
magazine(s) and ammunition seized with the firearm (as to Aniano Chavez
Avila).

e aPara-Ordnance, Para-Companion, .45 caliber pistol, bearing serial number
P100344, and any magazine(s) and ammunition seized with the firearm (as to
Carlos Michael Hernandez).

e aDPMS Panther Arms, model AR-15, .223 caliber/5.56x45 millimeter rifle,
bearing serial number DNWC019693, and any magazine(s) and ammunition
seized with the firearm (as to Arthur Ernest Rubalcaba).

e aKel-Tec, 9 millimeter pistol, bearing serial number SKB24, and any
magazine(s) and ammunition seized with the firearm (as to Arthur Ernest
Rubalcaba).

e $11,825 in U.S. currency seized from Arthur Ernest Rubalcaba on the day of
his arrest.

e $10,000 in U.S. currency seized from Raul Ceja Barajas on March 31, 2020.

e $50,000 in U.S. currency seized from Cuauhtemoc Gonzalez Del Rio on
April 14, 2020.

e $40,000 in U.S. currency seized from Oscar Mario Flores Daza, a.k.a. “Pepe”
on May 6, 2020.

e $4,205 in U.S. currency seized from Roberto Macias on the day of his arrest.

e $19,000 in U.S. Currency seized from Raul Ceja Barajas on the day of his
arrest.

e $52,484 in U.S. Currency seized from Eduardo Galdean Gress on the day of
his arrest.

e $50,231 in U.S. currency seized on July 9, 2020 from 2900 Dilido Road, Apt.
1125, Dallas, Texas (as to Jesus Manuel Juarez Aguilar, a.k.a. “Chucho”).

e aGlock, model 19, 9 millimeter pistol, bearing serial number BHDB045, and
any magazine(s) and ammunition seized with the firearm (as to Jose Alfredo
Penaloza Perdomo).

Superseding Indictment—Page 22

 
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 23 0f 26 PagelD 61

e aGlock, model 23, .40 caliber pistol, bearing serial number DZX571US, and
any magazine(s) and ammunition seized with the firearm (as to Jose Alfredo
Penaloza Perdomo).

The property to be forfeited by the defendants, upon conviction for any offense in
violation of 21 U.S.C. § 841 or 846 (Counts Twenty-Six through Thirty-Seven) or for any
offense in violation of 18 U.S.C. § 1956 (Counts One through Twenty-Five), may take
the form of a forfeiture “money” judgment. Additionally, the government may seek the

forfeiture of substitute property from the defendants, pursuant to 21 U.S.C. § 853(p).

A TRUE BILL:

of

FOREPERSON

ERIN NEALY COX
UNITED STATES ATTORNEY

pr

P.J. MEITL

Assistant United States Attorney
District of Columbia Bar No. 502391
Virginia Bar No. 73215

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8600

Facsimile: 214-659-8805

E-mail: philip.meitl@usdoj.gov

Superseding Indictment—Page 23

 
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 24 o0f26 PagelD 62

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

JOSE ALBINO VALDOVINOS JIMENEZ (01)
a.k.a. “La Roca”
a.k.a. “Coli”
a.k.a. “Colima”
IVAN NOE VALERIO (02)
TEOD JOSE ALBINO VALDOVINOS JIMENEZ (01)
a.k.a. “La Roca”
a.k.a. “Coli”
a.k.a. “Colima”

IVAN NOE VALERIO (02)
TEODORO VALERIO PEREZ (03)
YOLANDA MERCADO VALERIO (04)
IRIS YANELI VALERIO (05)
LAURENTINO DELACRUZ (06)

a.k.a. “Tino”

CARLOS LNU (07)

a.k.a. “Gordo”

JESUS MANUEL JUAREZ AGUILAR (08)
a.k.a. “Chucho”
CUAUHTEMOC GONZALEZ DEL RIO (09)
JONATHAN RENE JACOBO MATA (10)
OSCAR MARIO FLORES DAZA (11)
a.k.a. “Pepe”

ANTONIO PENA, JR. (12)
EDUARDO GALDEAN GRESS (13)
LORENZO PIEDRA CHAVEZ (14)
BLANCA FLOR HERNANDEZ (15)
ANIANO CHAVEZ AVILA (16)

RAUL CEJA BARAJAS (17)
ALEJANDRO GARCIA LOPEZ (18)
JOEL GUILLERMO TORRES (19)
ROBERTO MACIAS (20)
ALEXANDER ALVAREZ (21)
EDGAR EDUARDO VINCENTE MIRANDA (22)
MANUEL GARCIA GOMEZ (23)
JORGE HUMBERTO LARIOS VELAZCO (24)
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 25o0f26 PagelD 63

ARTHUR ERNEST RUBALCABA (25)
JOSE ALFREDO PENALOZA PERDOMO (26)
CARLOS MICHAEL HERNANDEZ (27)

 

SEALED SUPERSEDING INDICTMENT

18 U.S.C. § 1956(h)
Conspiracy to Launder Money
(Count 1)

18 U.S.C. § 1956(a)(1)(B)()
Laundering Monetary Instruments — Proceeds of Unlawful Activity - Concealment
(Counts 2-8)

18 U.S.C. § 1956(a)(1)(B)G)
Laundering Monetary Instruments — Proceeds of Unlawful Activity - Concealment
(Counts 9-25)

21 U.S.C. § 846
Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Count 26)

21 U.S.C. § 841(a)(1)
Possession with Intent to Distribute a Controlled Substance
(Count 27)

21 U.S.C. §§ 846 and 841(b)(1)(A)
Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Count 28)

21 U.S.C. § 841(a)(1) & (b)(1)(C)
Possession with Intent to Distribute a Controlled Substance
(Counts 29-37)

18 U.S.C. §§ 922(g)(5) and 924(a)(2)
Possession of a Firearm by an Illegal Alien
(Count 38)
Case 3:20-cr-00217-S Document 22 Filed 08/19/20 Page 26 of 26 PagelD 64

18 U.S.C. § 982(a)(1); 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)
Forfeiture Notice

38 Counts

 

A true bill rendered

DALLAS FOREPERSON

 

Filed in open court this 4 day of August, 2020.

Warrant to be Issued

 

footie Jo

UNITED STATES MAGISTRATE JUDGE
Criminal Case Pending: 3:20-CR-217-S
